              Case 1:17-cv-04497-AT Document 23 Filed 12/19/18 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

WESTROCK CP, LLC,                              )
                                               )
                                               )
                       Plaintiff,              )
                                               )
v.                                             )
                                               )
JAMES C. JUSTICE COMPANIES,                    ) CIVIL ACTION
INC., SOUTHERN COAL                            ) FILE NO. 1:17-CV-4497-AT
                                               )
CORPORATION, and KENTUCKY                      )
FUEL CORPORATION,                              )
                                               )
                       Defendants.             )
                                               )


                             SATISFACTION OF JUDGMENT

        COMES NOW WestRock CP, LLC ("WestRock") and shows that the judgment

entered in the above-styled action against Defendants James C. Justice Companies, Inc.,

Southern Coal Corporation, and Kentucky Fuel Corporation on or about March 2, 2018

has been settled and paid in full, and WestRock requests the Clerk to mark the judgment

as satisfied.




32656256 v1
              Case 1:17-cv-04497-AT Document 23 Filed 12/19/18 Page 2 of 3




        Respectfully submitted this 19th day of December, 2018.


                                               /s/ John O'Shea Sullivan
                                               John O’Shea Sullivan
                                               Georgia Bar No. 691305
                                               Attorney for Plaintiff

BURR & FORMAN LLP
171 Seventeenth Street, Suite 1100
Atlanta, Georgia 30363
Telephone: (404) 815-3000
Fax: (404) 817-3244




32656256 v1                                2
              Case 1:17-cv-04497-AT Document 23 Filed 12/19/18 Page 3 of 3




                              CERTIFICATE OF SERVICE
        I hereby certify that on this 19th day of December, 2018, I electronically filed the

foregoing SATISFACTION OF JUDGMENT with the Clerk of Court using the

CM/ECF system and served a copy of same upon the following through first-class, United

States mail, postage prepaid and by email and as follows:

                          Wade K. Copeland
                          Michael P. DiOrio
                          CARLOCK, COPELAND & STAIR, LLP
                          191 Peachtree Street, N.E.
                          Suite 3600
                          Atlanta, Georgia 30303
                          mdiorio@carlockcopeland.com

                          Aaron B. Houchens
                          AARON B. HOUCHENS, P.C.
                          111 East Main Street
                          Salem, Virginia 24153
                          aaron@houchenslaw.com


                                               /s/ John O'Shea Sullivan
                                               John O'Shea Sullivan
                                               Georgia Bar No. 691305
                                               Attorney for Plaintiff
BURR & FORMAN LLP
171 Seventeenth Street, Suite 1100
Atlanta, Georgia 30363
Telephone: (404) 815-3000
Fax: (404) 817-3244




32656256 v1                                3
